                           UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF NEW YORK

KRISTOPHER R. OLSON,                         :
CHRISTOPHER LOPEZ, WARREN                    :
BARBER, CHRISTOPHER CLIFFORD,                :
AND ERIK LIPTAK, individually and on         :
behalf of all others similarly situated,     :
                                             :
                              Plaintiffs,    :
                                             :      Case No. 1:20-cv-00632-JSR
v.                                           :
                                             :
MAJOR LEAGUE BASEBALL; MLB                   :
ADVANCED MEDIA, LP; HOUSTON                  :
ASTROS, LLC; and BOSTON RED SOX              :
BASEBALL CLUB, LP,                           :
                                             :
                              Defendants.    :      MAY 5, 2020


                PLAINTIFFS’ NOTICE OF MOTION TO ALTER, AMEND
               OR VACATE THE JUDGMENT AND FOR LEAVE TO AMEND

       PLEASE TAKE NOTICE that upon the accompanying Memorandum in Support of

Motion to Alter, Amend or Vacate the Judgment and for Leave to Amend and the attached

Proposed Second Amended Complaint (Exhibit A), and the attached documents referenced in the

Memorandum (Exhibit B), plaintiffs will move this Court, before the Honorable Jed S. Rakoff, at

the Daniel Patrick Moynihan Courthouse, Courtroom 14B, 500 Pearl Street, New York, New

York, on May 22, 2020 at 9 a.m., or at such other date and time determined by the Court, for an

order, pursuant to Fed. R. Civ. P. 59(e) and 60(b), altering, amending or vacating the Judgment

of this Court, entered April 7, 2020 (ECF 56), insofar as it dismissed plaintiffs’ Amended Class

Action Complaint (ECF 20) with prejudice, and granting plaintiffs leave to file their Proposed

Amended Complaint, pursuant to Fed. R. Civ. P. 15(a)(2).
       As directed by the Court in a May 1, 2020 teleconference with the parties, defendants’

opposition briefs on this Motion will be due May 15, 2020, and plaintiffs’ reply will be due May

22, 2020.

DATED: May 5, 2020                          SILVER GOLUB & TEITELL LLP


                                            By: /s/ David S. Golub
                                               David S. Golub
                                               Steven L. Bloch
                                               Ian W. Sloss
                                               SILVER GOLUB & TEITELL LLP
                                               184 Atlantic Street
                                               Stamford, CT 06901
                                               Tel. (203) 325-4491
                                               dgolub@sgtlaw.com
                                               sbloch@sgtlaw.com
                                               isloss@sgtlaw.com

                                                John D. Radice
                                                Kenneth Pickle
                                                Natasha Fernandez-Silber
                                                April Lambert
                                                RADICE LAW FIRM, P.C.
                                                475 Wall Street
                                                Princeton, NJ 08540
                                                Tel: (646) 245-8502
                                                jradice@radicelawfirm.com
                                                kpickle@radicelawfirm.com
                                                nsilber@radicelawfirm.com
                                                alambert@radicelawfirm.com

                                                Eric L. Cramer
                                                Patrick F. Madden
                                                BERGER AND MONTAGUE
                                                1818 Market Street
                                                Suite 3600
                                                Philadelphia, PA 19103
                                                Tel: (215) 875-3000
                                                ecramer@bm.net
                                                pmadden@bm.net

                                                Counsel for Plaintiffs and the Proposed Classes
